Citation Nr: 0836717	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  04-33 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability.

2.  Entitlement to an effective date prior to June 18, 2007 
for a 100 percent evaluation for Meniere's syndrome.

3.  Entitlement to an effective date prior to June 18, 2007 
for special monthly compensation based on being housebound.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from August 1966 
to July 1970, from August 1973 to November 1976, and from 
November 1982 to November 1988.  This matter comes to the 
Board of Veterans' Appeals (Board) on appeal from a rating 
decision by the Lincoln, Nebraska, Regional Office (RO) of 
the Department of Veterans Affairs (VA) and Board remand.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


ORDER TO VACATE

In pertinent part, a May 31, 2007 Board decision denied the 
veteran's claim for entitlement to a total disability rating 
based on individual unemployability (TDIU).  The veteran 
appealed the issue of entitlement to TDIU to the United 
States Court of Appeals for Veterans Claims (Court).  
Pursuant to a May 2008 Joint Motion for Court Remand (Joint 
Motion), in a June 2008 Order, the Court remanded that 
portion of the Board's decision that denied entitlement to 
TDIU for development in compliance with the Joint Motion.  A 
letter was sent to the veteran and his representative on June 
15, 2008 in which he was given 90 days from the date of the 
letter to submit additional argument or evidence in support 
of his appeal prior to the Board's readjudication.  No 
response was received from the veteran or his attorney.  

An appellate decision may be vacated by the Board at any time 
upon the request of the veteran or his representative, or on 
the Board's own motion when there has been a denial of due 
process.  38 C.F.R. § 20.904(a) (2007).  Here, the Court 
remanded the Board's decision in this matter, finding that 
the VA had not met its statutory and regulatory duty to 
assist.  See 38 U.S.C.A. §§ 5100, 5103A, 5106 (West 2002); 38 
C.F.R. § 3.159(c) (2007).  Therefore, the Board finds that 
the portion of the May 31, 2007 decision that denied 
entitlement to TDIU failed to provide the veteran due process 
under the law.  Accordingly, in order to prevent prejudice to 
the veteran, that portion of the May 2007 decision of the 
Board must be vacated in its entirety, and a new decision 
must be entered as if that portion of the May 2007 Board 
decision had never been issued.

ORDER

The portion of the May 31, 2007 Board decision that denied 
entitlement to TDIU is vacated.


REMAND

The Board finds that remand is required in this appeal.  The 
May 2008 Joint Motion noted that the veteran's Social 
Security Administration (SSA) records were not associated 
with the claims file, that attempts to obtain these records 
were not evidenced in the claims file, that the SSA records 
were potentially relevant to the claim for entitlement to 
TDIU, and that the records must be obtained.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (noting that the Board 
errs as a matter of law when it fails to ensure compliance 
with a Court remand); see also Murinscak v. Derwinski, 2 Vet. 
App. 363, 370 (1992) (noting that VA has a duty to obtain 
relevant SSA records).  

Regarding the veteran's claim of entitlement to TDIU, the 
issue is moot as of June 18, 2007, the date a 100 percent 
evaluation for service-connected Meniere's syndrome was 
assigned, but is not moot prior to that time.  See Green v. 
West, 11 Vet. App. 472, 476 (1998) (noting that a veteran is 
not entitled to TDIU where he is already assigned a 100 
percent schedular evaluation for a service-connected 
disability); VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999) 
(holding that a TDIU claim may not be considered when a 100 
percent schedular evaluation is already in effect for another 
service-connected disability).  

Regarding the issue of entitlement to an earlier effective 
date for the 100 percent evaluation for Meniere's syndrome, 
remand is required because the SSA records may be relevant to 
determining the appropriate effective date as the records may 
contain information regarding the date entitlement to that 
evaluation arose.  38 C.F.R. § 3.400(o) (2007); 38 C.F.R. 
§ 4.87, Diagnostic Code 6205 (2007).  Additionally, if the 
veteran is entitled to an earlier effective date for the 100 
percent evaluation for Meniere's syndrome, then the issue of 
entitlement to TDIU is moot as of that earlier effective 
date.  Green, 11 Vet. App. at 476.  

Regarding the issue of an earlier effective date for special 
monthly compensation, that issue is inextricably intertwined 
with the issue of an earlier effective date for the 100 
percent evaluation for Meniere's syndrome.  Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues 
are inextricably intertwined and must be considered together 
when a decision concerning one could have a significant 
impact on the other).  This is because entitlement to special 
monthly compensation is based in part on having one service-
connected disability rated as 100 percent disabling.  See 38 
C.F.R. § 3.350(i) (2007); 38 C.F.R. § 3.401(a) (2007).  

Accordingly, the case is remanded for the following action:

1.  The RO must attempt to procure copies 
of all records which have not previously 
been obtained or identified, to include 
the veteran's SSA records.  All attempts 
to secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran and his 
attorney must then be given an opportunity 
to respond.  

2.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims must be readjudicated.  
The RO must first adjudicate the issue of 
entitlement to an earlier effective date 
for the assignment of a 100 percent 
evaluation for Meniere's syndrome.  
Thereafter, the RO shall adjudicate the 
remaining issues on appeal.  If the claims 
remain denied, a supplemental statement of 
the case must be provided to the veteran 
and his representative.  After the veteran 
and his representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

3.  This claim must be afforded 
expeditious treatment.  The law requires 
that all claims that are remanded by the 
Board of Veterans' Appeals or by the 
United States Court of Appeals for 
Veterans Claims for additional development 
or other appropriate action must be 
handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



